        Case 3:21-cv-05685-SI Document 33 Filed 08/16/21 Page 1 of 3


 1   KILPATRICK TOWNSEND & STOCKTON LLP
     GREGORY S. GILCHRIST (State Bar No. 111536)
 2   ggilchrist@kilpatricktownsend.com
     GIA L. CINCONE (State Bar No. 141668)
 3   gcincone@kilpatricktownsend.com
     Two Embarcadero Center, Suite 1900
 4   San Francisco, CA 94111
     Telephone: (415) 576-0200
 5   Facsimile: (415) 576-0300

 6   WILLIAM H. BREWSTER (admitted pro hac vice)
     bbrewster@kilpatricktownsend.com
 7   R. CHARLES HENN, JR. (admitted pro hac vice)
     chenn@kilpatricktownsend.com
 8   NICHOLE DAVIS CHOLLET (admitted pro hac vice)
     nchollet@kilpatricktownsend.com
 9   1100 Peachtree Street NE, Suite 2800
     Atlanta, GA 30309
10   Telephone: (404) 815-6500
     Facsimile: (404) 815-6555
11
     Attorneys for Defendant
12   FORD MOTOR COMPANY

13                              UNITED STATES DISTRICT COURT

14                     FOR THE NORTHERN DISTRICT OF CALIFORNIA

15                                 SAN FRANCISCO DIVISION

16

17   CRUISE LLC, a Delaware limited liability   Civil Action No. 3:21-cv-05685-SI
     company, GM CRUISE HOLDINGS LLC, a
18   Delaware limited liability company,        STIPULATION FOR EXTENSION OF
     GENERAL MOTORS LLC, a Delaware             TIME FOR DEFENDANT FORD MOTOR
19   limited liability company,                 COMPANY TO RESPOND TO
                                                COMPLAINT
20                Plaintiffs,

21         v.                                   Complaint Filed:     July 23, 2021

22   FORD MOTOR COMPANY,

23                Defendant.

24

25

26

27

28

     STIPULATION EXTENDING TIME TO RESPOND TO COMPLAINT
     CASE NO. 3:21-cv-05685-SI
         Case 3:21-cv-05685-SI Document 33 Filed 08/16/21 Page 2 of 3


 1          IT IS HEREBY STIPULATED AND AGREED by and between Plaintiffs CRUISE LLC,

 2   GM CRUISE HOLDINGS LL, and GENERAL MOTORS LLC (“Plaintiffs”) and Defendant

 3   FORD MOTOR COMPANY (“Defendant”) that, pursuant to Civil Local Rule 6-1(a), Defendant’s

 4   time to answer or otherwise to respond to Plaintiff’s Complaint shall be, and hereby is, extended

 5   from the current due date of August 19, 2021, up to and including September 2, 2021. The

 6   briefing and hearing dates on Plaintiffs’ Motion for Preliminary Injunction remain unchanged.

 7          IT IS SO STIPULATED.

 8                                        Respectfully submitted,

 9   DATED: August 16, 2021               KILPATRICK TOWNSEND & STOCKTON LLP
10
                                          By: /s/ Gia L. Cincone
11                                            GREGORY S. GILCHRIST
                                              GIA L. CINCONE
12                                            WILLIAM H. BREWSTER
                                              R. CHARLES HENN, JR.
13                                            NICHOLE DAVIS CHOLLET
14                                        Attorneys for Defendant
                                          FORD MOTOR COMPANY
15

16   DATED: August 16, 2021               QUINN EMANUEL URQUHART & SULLIVAN,
                                          LLP
17

18
                                          By: /s/ Margret M. Caruso
19
                                              DIANE M. DOOLITTLE
20                                            MARGRET M. CARUSO

21                                        Attorneys for Plaintiffs Cruise LLC and
                                          GM Cruise Holdings LLC
22

23   DATED: August 16, 2021               KIRKLAND & ELLIS LLP

24
                                          By: /s/ Diana Torres
25                                            DALE CENDALI
                                              DIANA TORRES
26
                                          Attorneys for Plaintiff General Motors LLC
27

28

     STIPULATION EXTENDING TIME TO RESPOND TO COMPLAINT                                        -1-
     CASE NO. 3:21-cv-05685-SI
         Case 3:21-cv-05685-SI Document 33 Filed 08/16/21 Page 3 of 3


 1                      ATTESTATION CLAUSE REGARDING SIGNATURES

 2           Pursuant to Local Rule No. 5-1(i)(3) regarding signatures, I attest under penalty of perjury

 3   that I have on file permission to sign for co-counsel indicated by a “conformed” signature within

 4   this e-filed document.

 5
                                                         /s/Gia L. Cincone
 6                                                 GREGORY S. GILCHRIST
 7                                                 GIA L. CINCONE
                                                   WILLIAM H. BREWSTER
 8                                                 R. CHARLES HENN, JR.
                                                   NICHOLE DAVIS CHOLLET
 9
     18770655v.1
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION EXTENDING TIME TO RESPOND TO COMPLAINT                                         -2-
     CASE NO. 3:21-cv-05685-SI
